DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.

Examiner Interview
The Applicant has requested an Examiner Interview (Letter Requesting Interview, 2/19/2021).  However, the request was submitted by Applicant on the same date as Claims and Applicant Arguments (Claims, Applicant Arguments/Remarks, 2/19/2021).  The Examiner has read over the claim amendments and the Applicant Arguments/ Remarks, and has no questions pertaining to the content.  Therefore, the request for interview is rejected by the Examiner.  The Examiner suggests that the Applicant request an Examiner Interview prior to submitting Applicant Arguments and Amendments.

Response to Amendment
Claims 1-19 are currently pending in application 15/952,961.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-19 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant’s claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-19 is/are directed to facilitating the trading or selling of financial instruments based on standardized baskets of gems by first determining a cash price of a standardized basket of gems; specifically, the independent claims recite the following elements: 
selecting one or more bundles of gems wherein each bundle includes predetermined gemological criteria, the predetermined gemological criteria including one or more characteristics from a gemological standard (Certain methods of organizing human activity and Mental processes);
selecting gems that meet the predetermined gemological criteria for each bundle to create qualifying bundles of gems (Certain methods of organizing human activity and Mental processes);
and grouping the qualifying bundles of gems into standardized baskets of gems, wherein each standardized basket of gems has similar qualifying bundles of gems and thus an equivalent monetary value (Certain methods of organizing human activity and Mental processes);
a financial instrument (assets that can be tracked) based upon the equivalent monetary value of the standardized basket of gems (Certain methods of organizing human activity and Mental processes);
purchasing and selling the financial instrument wherein the financial instrument has a price as tracked by the exchange of NAV (Certain methods of organizing human activity);
and determining the cash price of the standardized basket of gems using an algorithm wherein the cash price Xo= (NAV-FI+FE)/Yo, wherein FI=fund interest income, FE=fund expenses and Yo=weighting factor (or basket multiplier) (Mathematical concepts, Certain methods of organizing human activity, and Mental processes).
The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Mathematical concepts (mathematical relationships, mathematical formulas (equations), and mathematical calculations (including multiplying or adding numbers), Certain methods of organizing human activity (fundamental economic practices (including hedging, insurance, and mitigating risk); commercial and legal interactions (including agreements in the form of contracts, legal obligations, and business relations); and advertising, marketing and sales activities or behaviors), and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations of " wherein the standardized basket is sold as a commercial product using the cash price” and “wherein the financial instrument is traded on an unregulated exchange,” to gather, process, and save and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)).
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Response to Arguments
Applicant's arguments filed on 2/19/2021, with respect to Claims 1-19, have been considered but are not persuasive.  The rejection will remain as NON-FINAL, based on the rejection above.  
The Applicant has made the argument that the claims are directed to patent eligible subject matter.8 
However, while the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are “significantly more” than an abstract idea (Step 2a-2b).
The claim limitations (under their broadest reasonable interpretation) recite Certain methods of organizing human activity, Mathematical concepts, and/or Mental processes as defined in the guidance set forth in the 2019 Memorandum. This is so because the claimed limitations recite steps See In re BRCA1 & BCR A 2 — Based Hereditary Cancer Test Patent Litig., 11A F.3d 755, 763 (Fed. Cir. 2014) (concluding that comparing information and making determinations based on the comparisons is an “abstract mental process.”). Accordingly, the Examiner concludes that the claims recite a judicial exception of a Mental process, Mathematical concepts, and/or Certain methods of organizing human activity.
Furthermore, having determined that claims recite a judicial exception, analysis under the Memorandum turns now to determining whether there are “additional elements that integrate the judicial exception into a practical application.” See Memorandum (Step 2A, prong 2), see also MPEP § 2106.05(a)-(c), (e)-(h)). This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application within the meaning defined in the Subject Matter Eligibility Guidelines, Examiner notes the following.  While the computer technology does make the steps more easily performed, in principle, the steps can be performed without such computer and the notion of ‘practicality’ is not evidenced.  ‘Practicality’ is based on whether the invention demonstrates:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP Vanda Memo
The claims are simply directed to an abstract idea (searching, gathering correlating, and transmitting/ displaying data based on saved rules and characteristics) with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea, and because they amount to simply implementing the abstract idea on a computer. 
Finally, the examination proceeds to evaluating whether the claims add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)) or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Memorandum (Step 2B). The claims do not add specific limitations beyond what is well-understood, routine, and conventional (See for example the sited prior art of Lovell). As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.
The Applicant’s arguments further reference the 2019 PEG, and court decisions such as those rendered in Enfish, Bascom, and Diamond.
However, unlike the claims at issue in Enfish, which involved a specific type of data structure designed to improve the way a computer stores and retrieves data in memory (822 F.3d 1327, 1334 (Fed. Cir.2016), the claimed elements do not improve or change the way a computer functions/operates. 
The claims are also unlike Bascom, where, “[o]n [a] limited record” and when viewed in favor of the patentee, the claims alleged a “technical improvement over prior art ways of filtering [Internet] content.” 827 F.3d at 1350. The patent in Bascom did not merely move existing content filtering technology from local computers to the Internet, which “would not contain an inventive concept,” but “overc[a]me[] existing problems with other Internet filtering systems”—i.e., it solved the problem of “inflexible one-size-fits-all” remote filtering schemes (caused by simply moving filtering technology to the Internet) by enabling individualized filtering at the ISP server. Id at 1350–51. In other words, Bascom did not purport to improve the Internet itself by introducing prior art filtering technology to the Internet. Rather, the Bascom patent fixed a problem presented by combining the two. For these same reasons, the claims are not directed to a solution to a "technological problem" as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364.
Applicant’s claimed data gathering, processing and transmitting are abstract ideas similar to data gathering and manipulation techniques identified in Digitech, Electric Power Group, and Intellectual Ventures (Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016), “[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”). In addition, the 2019 Guidance identifies an evaluation performed by a human mentally or with pen and paper as a mental process, and thus an abstract.
The Examiner therefore maintains the 35 USC 101 rejections.

Conclusion


























Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant is also encouraged to request the Examiner interview prior to submitting a response to the outstanding office action.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 13, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629